TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00535-CR




                                        Ty Johnston, Appellant

                                                    v.

                                    The State of Texas, Appellee




      FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT
            NO. 2001-185, HONORABLE JACK H. ROBISON, JUDGE PRESIDING




                Ty Johnston seeks to appeal from a judgment of conviction for injury to a child. Sentence

was imposed on July 18, 2002. There was no motion for new trial. The deadline for perfecting appeal was

therefore August 19, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on August 29. No

extension of time for filing notice of appeal was requested. Tex. R. App. P. 26.3. There is no indication

that notice of appeal was properly mailed to the district clerk within the time prescribed by rule 26.2(a).

Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction to dispose of the purported appeal

in any manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208

(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: September 19, 2002

Do Not Publish




                                                  2